Citation Nr: 0305746	
Decision Date: 03/26/03    Archive Date: 04/03/03	

DOCKET NO.  94-44 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to September 1978.  He had subsequent service in the Army 
National Guard from February 1979 to September 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for schizoaffective disorder.  The veteran 
testified before the undersigned at a Travel Board hearing 
held at the RO in January 1997.  In July 1997, the Board 
remanded the case to the RO for further evidentiary 
development consisting of an attempt to obtain records of 
treatment at the King's Park Psychiatric Center as well as 
any other evidence deemed necessary, and for initial RO 
consideration of records received from St. Vincent's Hospital 
after the March 1994 rating decision.  After completion of 
the actions requested, the RO continued its prior decision 
denying service connection for a schizoaffective disorder and 
returned the case to the Board for further review on appeal.  


FINDINGS OF FACT

1.  No psychiatric disorder was demonstrated during the 
veteran's active military service.  

2.  The veteran's current psychiatric disability, 
schizoaffective disorder, bipolar type, was not manifest 
until several years after separation from service and is not 
shown by competent medical evidence to be related to service.  




CONCLUSION OF LAW

Schizoaffective disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1131, 5107, 7104 
(West 1991 & Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of service connection for the veteran's right knee 
disability were explained in the statement of the case and in 
subsequent supplemental statements of the case.  The Board's 
remand apprised the veteran of the status of the search for 
relevant treatment records and of the need for additional 
medical records as a basis for adjudicating his claim.  

In addition, the record shows that an August 2002 RO letter 
explained to the veteran the expanded VA duties under the 
VCAA.  The letter told him that medical records would be 
obtained if he provided the names of his medical providers 
and the approximate dates of treatment and that the RO would 
help him obtain material if he furnished enough information 
to enable VA to request it.  Forms to be used to authorize 
the release of private medical records were provided.  The 
essence of the approach set forth in this letter was to 
allocate the responsibility for procuring evidence between 
the veteran and VA such that the VA would make official 
requests for all records for which the veteran provided 
adequate identifying information and executed authorizations 
for their release.  In the aggregate, the statement of the 
case, the Board's remand, the supplemental statements of the 
case and the RO letter are sufficient to put the veteran on 
notice of the requirements of the law, the evidence needed to 
support his claim, the information he must supply to permit 
VA assistance in developing his claim, and the evidence to be 
procured by the VA in furtherance of its duty to assist 
pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All known VA outpatient treatment records 
have been obtained.  The veteran has undergone a VA 
examination to ascertain the nature of his psychiatric 
disability.  An attempt to obtain medical records from each 
medical provider identified by the veteran has been made.  
While the case was in remand status at the RO, the RO 
attempted, through requests to the National Personnel Records 
Center (NPRC) to the Army Headquarters, European Command, and 
to the United States Army Hospital in Landstuhl, Germany, to 
obtain medical records relating to claimed treatment at a 
service department hospital in Landstuhl in 1978.  No 
additional records were identified and the veteran was 
advised of this by the RO in its August 2002 letter and the 
supplemental statement of the case dated in February 2003.  
Given the lack of success of these efforts, no further 
attempts to obtain any such records that may have existed are 
warranted.  VA is not required under the VCAA to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  The Board is unable to identify any additional 
sources of existing treatment records that might potentially 
substantiate the veteran's claim.  

On appeal the veteran's representative has requested that the 
Board obtain a current VA psychiatric examination to 
establish the existence of a nexus between the veteran's 
current psychiatric disorder and service.  Under the VCAA, 
the Secretary must obtain a medical opinion or examination if 
it is determined that the evidence of record (a) contains 
competent evidence that the claimant has a current 
disability, (b) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service (or a service-connected disability); and (c) 
contains insufficient medical evidence to make a decision on 
the claim.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 
38 U.S.C. § 5103A (West Supp. 2001)); see also 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).  

In the present case there is no medical evidence suggesting 
that a psychiatric abnormality was manifest in service or 
that the postservice psychosis is related to service.  Such a 
showing is clearly necessary to trigger the VA obligation 
under the VCAA to obtain a nexus opinion, and the veteran has 
therefore not satisfied the preliminary evidentiary 
requirement stated in the law.  Adequate evidence of the 
existence of a disease or the occurrence of an event 
resulting in injury in service is clearly required.  In the 
absence of such evidence, any opinion obtained would be based 
on unsubstantiated information provided by the veteran and 
not on documented facts.  An examination based on an 
inadequate factual predicate has no probative value.  Reonal 
v. Brown, 5 Vet. App 458, 460-1 (1998).  In these 
circumstances there is no reasonable possibility that a 
current examination would assist the veteran in 
substantiating his claim.  Disposition of the veteran's claim 
at the present time is appropriate.

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the new law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual background  

The veteran's service medical records, including records 
relating to National Guard service, contain no reference to 
complaints or findings suggestive of psychiatric abnormality.  

The veteran filed an informal claim for service connection 
for a psychiatric disorder in July 1992 and a formal 
application in March 1993.  He listed a number of postservice 
hospitalizations for treatment of a psychiatric disorder, the 
earliest of which was in 1982.  He reported that he had 
received VA outpatient psychiatric treatment since 1990.  

VA outpatient treatment records dated from August 1992 to 
March 1993 are of record.  Clinical entries describe 
treatment for psychiatric symptoms, including participation 
in an incentive therapy program and vocational 
rehabilitation.  

Records from the University Hospital, State University of New 
York at Stony Brook, show that the veteran was hospitalized 
from May to June 1982 while a senior in college.  He came to 
the outpatient department seeking Lithium treatment as he 
felt that there was something wrong with his brain.  A 
thought disorder to a marked degree was noted.  He was 
incoherent and delusional.  With regard to his psychiatric 
history, the veteran related that on one occasion in high 
school he had been seen by a psychologist because he was 
underachieving in his classes and that he had been seen once 
in the Army for reasons that he did not state.  He denied any 
other past psychiatric history except to state that he had 
always been an unusual person.  His past medical history was 
considered non-contributory.  The impression was rule out 
schizoaffective disorder, rule out schizophrenia.  During the 
hospitalization the veteran was treated for a psychosis which 
cleared with medication.  Later medical records from the same 
hospital show that the veteran was hospitalized in January 
and February 1987 for treatment of schizophrenia and in April 
and May 1989 for treatment of bipolar affective disorder.  

Records from the King's Park Psychiatric Center obtained 
pursuant to the Board remand show that the veteran was 
hospitalized at that facility in November 1984, at which time 
he was paranoid, defensive and guarded and his speech was 
circumstantial and tangential with loosening of associations.  
A psychiatric decompensation as the result of poor compliance 
with treatment was noted.  There was no reference to service.  
The diagnosis was paranoid schizophrenia with acute 
exacerbation.  His condition was improved on discharge.

The veteran was involuntarily admitted to the St. Vincent's 
Hospital in April and May 1984 as a result of delusions, 
hallucinations, and bizarre and violent behavior.  His 
service in the military was noted without any reference to 
psychiatric problems in service.  The discharge diagnosis was 
chronic paranoid schizophrenia.  

The veteran underwent a VA psychiatric examination in 
September 1993 in connection with his service connection 
claim.  He stated that while in service he had seen a 
psychiatrist on one occasion because of substandard 
performance and that he had his first breakdown in 1982.  He 
reported that he had a total of eight hospitalizations since 
service.  He was currently seeing a VA psychologist weekly 
and a VA psychiatrist every two weeks and was on medication.  
The diagnosis was schizoaffective disorder, bipolar type.  
The examiner stated that the time of onset of the illness was 
not clear.  

The veteran testified at his January 1997 Travel Board 
hearing that he had first noted psychiatric symptoms in about 
1977, while in service.  He stated that he had had outbursts 
of excessive energy and that on one occasion a sergeant told 
him that he seemed like a very crazy guy.  He described 
himself as very hyper and stated that he got into a number of 
fights in service.  He related that on one occasion while on 
a clinical rotation at the Second General Hospital in 
[Landstuhl], he had had a lot of trouble with children, was 
very nervous and was told by his captain that he needed a 
psychiatric evaluation.  He had seen a psychologist at that 
time.  He related that the first postservice treatment was in 
the spring of 1982, around Easter time, when he was 
hospitalized for three weeks at Columbia Presbyterian Medical 
Center.  He stated that while in the Army he tried to 
medicate himself with alcohol and drugs.  

In his August 1994 substantive appeal (VA Form 1-9), the 
veteran related that while serving with the National Guard at 
Fort Drum in New York, he had been stricken with heat 
exhaustion and had been treated at the base clinic.  He 
stated that at that time he was being treated for a nervous 
condition.  He stated that treatment was started when he was 
diagnosed by his Reserve unit in March 1982.  

In an October 1998 statement, the veteran related that while 
serving as a medic at the Second General Hospital in 
Landstuhl, Germany, he observed "many severe cases" that 
resulted in panic attacks, anxiety, and sleep disturbances.  
He related that while working in that hospital, he was unable 
to get along with the personnel and was told by his captain 
to seek the help of a psychiatrist.  

Legal criteria 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including psychoses, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Discussion  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

The record before the Board contains ample evidence 
confirming the existence of a psychosis since May 1982, when 
the veteran was hospitalized at the State University of New 
York at Stony Brook.  The veteran claims to have been 
hospitalized a month or two earlier at the Columbia 
Presbyterian Hospital, but the reports of that admission are 
not available.  Neither the May 1982 hospitalization nor any 
subsequent hospitalization records refer to any psychiatric 
symptoms or psychiatric treatment before 1982.  While the 
veteran reported seeing a psychiatrist in service because of 
substandard performance, no psychiatric symptoms, findings or 
treatment was noted in the medical evidence.  Based on the 
objective evidence of record the existence of a psychiatric 
disorder is not documented until a number of years after 
service.  In the absence of competent evidence showing the 
existence of a chronic acquired psychiatric disorder during 
service or a psychosis within one year after service, the 
record provides no basis for the granting of service 
connection for schizoaffective disorder on either a direct or 
a presumptive basis.  

The veteran argues that a psychiatric disorder was manifest 
during service and was clinically evaluated at a hospital in 
Germany in 1978.  However, the official record does not 
document the presence of those symptoms or refer to the 
reported psychiatric evaluation.  No additional medical 
records from the hospital in Landstuhl were identified, 
despite several requests, and the veteran was notified of 
those unsuccessful efforts.  The veteran's later statements 
are not by themselves sufficient to document either the 
consultation or the findings he reported for that time 
period; medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where a claim involves issues of 
medical fact, competent medical evidence is required).  Even 
if the Board were willing to accept as true the assertion 
that the claimed examination of 1978 did occur, the veteran 
is not competent to provide acceptable information regarding 
the diagnosis or chronicity of any psychiatric symptomatology 
present at that time.  Grottveit, Id.  No clinical findings 
or history consistent with the veteran's account is 
documented elsewhere in the service medical records and 
efforts to obtain additional records from service have met 
with negative results. 

The record likewise contains no documentation relating to the 
reported psychiatric evaluation performed at Fort Drum, New 
York, in 1982.  Since the veteran was in the National Guard 
at that time, any such evaluation would have occurred during 
a period of active duty for training or inactive duty 
training.  "Active duty for training" includes full-time duty 
performed for training purposes by Reserve or National Guard 
personnel.  38 U.S.C.A. § 101(22) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.6(c) (2002).  The term "inactive duty training" 
includes duty (other than full-time duty) performed under 
sections 316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law.  Annual training is an 
example of active duty for training, while weekend drills are 
inactive duty training.  The law makes a clear distinction 
between active duty for training and inactive duty for 
training.  An individual on inactive duty for training is 
entitled to disability compensation only for residuals of 
injuries suffered and not for disability based on disease.  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a).  

If the medical record supported the allegation that the 
evaluation at Fort Drum actually took place, that a psychosis 
was documented at that time, and that the veteran was serving 
on active duty for training when the examination was 
performed, a proper basis would potentially be presented for 
the granting of service connection, provided that the 
evidence also showed that the onset of the psychosis had 
occurred during such period of service.  That is not the case 
here.  In the absence of the requisite documentation of 
either the occurrence of the examination or of the requisite 
findings made, there is no basis in the record upon which to 
find that the psychosis had its onset during a period of 
active duty for training.  The veteran's unsupported 
allegations do not constitute the competent medical evidence 
required.  Grottveit, Id.  

In postservice written statements and in his hearing 
testimony the veteran referred in vague terms to having been 
in an agitated emotional state during service.  In 
particular, he related in a postservice statement that he had 
been exposed to stressful sights during a rotation in 
Landstuhl.  However, these stressful events and symptoms were 
not documented, and the veteran's statements alone do not 
constitute competent evidence that any such symptoms 
represented manifestations of the psychosis that has been 
documented since 1982.  Indeed, during the hospitalization in 
1982, when schizophrenia was diagnosed, the veteran made no 
reference to any stressful events from service.

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
schizoaffective disorder was incurred in or aggravate by 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for schizoaffective disorder is denied.  



                       
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

